                         Case 1:16-cv-05263-AKH Document 376 Filed 03/05/19 Page 1 of 2


                                            CAHILI, GORDON           &    REINDEI, T.... LP
                                                     EIGHTY PINE STREET
                                                  NEW YORK, NY 10005-1702

ROBERT A. ALESSI          CHARLES A. GILMAN          TELEPHONE: (212) 701-.3000         JOEL H. LEVITIN             MICHAEL A. SHERMAN
HELENE R. BANKS           ARIEL GOLDMAN                    WWW.CAHILL.COM               GEOFFREY E. LIEBMANN        DARREN SILVER
ANIRUDH BANSAL            JASON M. HALL                                                 BRIAN T. MARKLEY            JOSIAH M. SLOTNICK
DAVID L. BARASH           WILLIAM M. HARTNETT                                           WILLIAM J. MILLER           RICHARD A. STIEGLITZ JR.
LANDIS C. BEST            NOLA B. HELLER                  1990 K STREET, N.W.           NOAH B. NEWITZ              SUSANNA M. SUH
BRADLEY J. BONDI          CRAIG M. HOROWITZ          WASHINGTON, DC 20006-1181          MICHAEL J. OHLER            ANTHONY K. TAMA
BROCKTON B. BOSSON        DOUGLAS S. HOROWITZ                                           DAVID R. OWEN               JONATHAN D. THIER
                                                           (202) 862-8900
JAMES J. CLARK            TIMOTHY B. HOWELL                                             JOHN PAPACHRISTOS           SEAN P. TONOLLI'
CHRISTOPHER W. CLEMENT    DAVID G. JANUSZEWSKI                                          LUIS R. PENALVER            JOHN A. TRIPODORO
                                                   CAHILL GORDON !i. REINDEL CUKJ LLP
AYANO K. CREED            ELAI KATZ                                                     KIMBERLY PETLLO-DECOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS             BRIAN S. KELLEHER              24 MONUMENT STREET
                                                                                        SHEILA C. RAMESH            HERBERT S. WASHER
STUART G. DOWNING         RICHARD KELLY                    LONDON EC.3R BAJ
                                                                                        MICHAEL W. REDDY            MICHAEL B. WEISS
ADAM M. DWORKIN           CHERIE R. KISER•             +44 (0)20 7920 9800              OLEG REZZY                  S. PENNY WINDLE
ANASTASIA EFIMOVA         JOEL KURTZBERG                                                JAMES ROBINSON              DAVID WISHENGRAD
JENNIFER B. EZRING        TED B. LACEY                                                  THORN ROSENTHAL             COREY WRIGHT
JOAN MURTAGH FRANKEL      MARC R. LASHBROOK            WRITER'S DIRECT NUMBER           TAMMY L. ROY                JOSHUA M. ZELIG
JONATHAN J. FRANKEL       ALIZA R. LEVINE                                               JONATHAN A. SCHAFFZIN       DANIEL J. ZUBKOFF
PIERRE M. GENTIN
                                                          (212) 701-3120                                                 "ADMtTTED JN DC ONLY




                                                                                                           March 5, 2019


                               Re:      Fund Liquidation Holdings LLC v. Citibank, N.A., No 16-
                                        cv-05263 (AKH) (S.D.N.Y.)


            Dear Judge Hellerstein:

                            We represent defendant Credit Suisse AG in the above-referenced matter and write
            on behalf of the Non-Settling Defendants' regarding the letter filed by Plaintiff Fund Liquidation
            Holdings ("FLH") on February 22, 2019 (Dkt. 3 73) reminding the Court of its "unopposed motion
            seeking preliminary approval of the Citi and JPMorgan settlements" (the "Motion for Preliminary
            Approval") (Dkt. 314). To the extent that Plaintiffs February 22, 2019 letter can be read as urging
            the Court to rule on the Motion for Preliminary Approval as soon as possible and prior to the
            resolution of the four motions to be addressed at the May 2, 2019 oral argument, the Non-Settling
            Defendants write to note that the Court should first determine whether it has subject matter
            jurisdiction over this case, which will not occur until after this Court hears argument on the pending
            motions, before ruling on the Motion for Preliminary Approval.

                           As the Court is aware, the motions to be addressed at the May 2, 2019 hearing raise
            a number of issues, including whether this Court has subject matter jurisdiction over this case. See
            Dkt. 319, at Part I; Dkt. 346, at Part I; Dkt. 359, at Parts I-II. "Without jurisdiction[,] the court
            cannot proceed at all in any cause," Steel Co. v. Citizens for a Better Environment, 523 U.S. 83,
            94 (1998), including consideration of Plaintiffs Motion for Preliminary Approval, see, e.g.,
            Schumacher v. SC Data Center, Inc;., 912 F.3d 1104, 1105 (8th Cir. 2019) (holding that the "district

            1 The Non-Settling Defendants are Bank of America, N.A., The Royal Bank of Scotland pie, UBS AG, BNP Paribas,

            S.A., Oversea-Chinese Banking Corporation Ltd., Deutsche Bank AG, Credit Agricole Corporate and Investment
            Bank, Credit Suisse AG, Standard Chartered Bank, DBS Bank Ltd., United Overseas Bank Limited, Australia and
            New Zealand Banking Group, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd., and The Hongkong and Shanghai
            Banking Corporation Limited.
        Case 1:16-cv-05263-AKH Document 376 Filed 03/05/19 Page 2 of 2
CAHILL GORDON     & REINDEL LLP


                                                 -2-


court erred by not assessing standing before enforcing the settlement agreement," and explaining
that the district court's obligation to ensure that standing exists "applies to settlements of class
actions because ' [a]n approved settlement takes the form of a judgment of the court, and without
both Article III power and proper subject-matter jurisdiction the court cannot act"'); In re Literary
Works in Elec. Databases Copyright Litig., 509 F.3d 116, 122 n.2 (2d Cir. 2007) (similar), rev'd
and remanded sub nom. on other grounds, Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010);
Zink v. First Niagara Bank, NA., 155 F. Supp. 3d 297 (W.D.N.Y. 2016) ("[U]ncertainty as to
subject matter jurisdiction cannot be treated merely as a factor to be weighed in the settlement
equation. Unless subject matter jurisdiction is established, [a court] cannot even consider [a
motion for preliminary approval of class action settlement or conditional certification of a
proposed settlement class], much less approve it."); Martens v. Smith Barney, Inc., 181 F .R.D.
243, 250-51 (S.D.N.Y. 1998) ("The court can only proceed to examine whether the parties'
settlement is fair, adequate, and reasonable ... if it has subject matter jurisdiction over plaintiffs'
suit."); Cronin v. Browner, 898 F. Supp. 1052, 1057 (S.D.N.Y. 1995) (discussing "threshold
analysis of subject matter jurisdiction that [courts] are obliged to undertake" in "the context of a
proposed settlement"). Plaintiff appears to acknowledge this requirement, as the proposed
approval order requires the Court to find "that it has subject matter jurisdiction to preliminarily
approve the Settlement Agreements." Dkt. 317 ~ 2. Non-Settling Defendants therefore
respectfully submit that the Court should defer consideration of Plaintiffs Motion for Preliminary
Approval until after the Court has decided Non-Settling Defendants' pending challenge to the
Court's subject matter jurisdiction.




The Honorable Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

BYECF

cc:     Counsel of Record (via ECF)
